 1   ROBERTA L. STEELE, SBN 188198 (CA)
     JOHN F. STANLEY, SBN 15418 (WA)
 2   LINDA S. ORDONIO-DIXON, SBN 172830 (CA)
     RAYMOND T. CHEUNG, SBN 176086 (CA)
 3   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     San Francisco District Office
 4   450 Golden Gate Avenue, 5th Fl. W, POB 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3157
     Raymond.Cheung@eeoc.gov
 6
     Attorneys for Plaintiff EEOC
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
      U.S. EQUAL EMPLOYMENT OPPORTUNITY                       Case No.: 3:19-cv-00537
11    COMMISSION,
12                   Plaintiff,
                                                              MOTION TO ADMIT GOVERNMENT
13
             vs.                                              ATTORNEY
14
      HERB HALLMAN CHEVROLET, INC. D/B/A                      JOHN F. STANLEY
15    CHAMPION CHEVROLET,
16                   Defendant.
17

18          The United States Equal Employment Opportunity Commission (EEOC) hereby moves,
19   pursuant to LR-IA-11-3, for the admission of JOHN F. STANLEY to the Bar of this Court for the
20   purpose of representing the EEOC, an agency of the federal government, during the period of his
21   employment by the EEOC as an attorney.
22          Mr. Stanley has been a licensed attorney since 1985. Mr. Stanley is a member in good
23   standing of the Washington State Bar (Bar # 15418). Since 1987, Mr. Stanley has been employed by
24   the United States Equal Employment Opportunity Commission. He currently holds the position of
25   Supervisory Trial Attorney and his office is in San Francisco, California.
26          LR-IA-11-3 provides that, “Unless the court orders otherwise, any attorney who is a member
27   in good standing of the highest court of any state, commonwealth, territory or the District of
28   Columbia, who is employed by the United States as an attorney and has occasion to appear in this

MOTION TO ADMIT – STANLEY                                 1                              Case No. 3:19-cv-00537
 1   court on behalf of the United States, is entitled to be permitted to practice before this court during
 2   the period of employment upon motion by the employing federal entity, the United States Attorney,
 3   the United States Trustee’s Office, or the Federal Public Defender for this district or one of the
 4   assistants.”
 5           It is respectfully requested that an Order be issued permitting John F. Stanley to practice
 6   before this Court during the period of his employment by the EEOC as an attorney. It is anticipated
 7   that Mr. Stanley will enter an appearance in this action on behalf of the EEOC.
 8   Respectfully submitted,

 9
     Dated: August 28, 2019                                /s/ Raymond T. Cheung
10                                                        Raymond T. Cheung
11                                                        Attorney for Plaintiff EEOC
12

13

14   IT IS SO ORDERED:

15           August 29
     Date: _______________, 2019
16
                                                    ______________________________________
17                                                  UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28


MOTION TO ADMIT – STANLEY                                  2                               Case No. 3:19-cv-00537
